DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) and the Response and Amendment filed 06/02/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-9
Withdrawn claims: 				10-13
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1
New claims: 					14
Claims currently under consideration:	1-9 and 14
Currently rejected claims:			1-9 and 14
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vodovotz (US 2005/0214439; previously cited) in view of Drachenberg (US 3,941,890) and Gottemoller (US 2004/0197463; previously cited).
Regarding claim 1, Vodovotz teaches a method for increasing the level of deglycosylated soy isoflavones (corresponding to isoflavone aglycone) of soy-containing foods ([0004]) such as soy milk wherein a soybean slurry ([0029]) is subjected to an enzymatic hydrolysis treatment using β-glucosidase ([0036]-[0037]) to obtain a hydrolysate.  It does not teach the soybean slurry is made from subjecting a mixture of a 
However, Drachenberg teaches a method for preparing whole-bean soymilk (column 2, lines 29-31), comprising the following steps in order: subjecting a mixture of a soybean material and water to a comminution treatment (corresponding to mashing or mixing), so as to obtain a soybean slurry; subjecting the soybean slurry to an enzymatic hydrolysis treatment to obtain a hydrolysate; and subjecting the hydrolysate to a milling treatment using a colloid mill (column 2, lines 46-65).  Drachenberg discloses that the enzyme used reacts on the cellulosic material of the soy bean material and that numerous enzymes capable of producing the desired results are known to those skilled in the art (column 4, lines 13-19 and lines 22-24).  Gottemoller teaches a method of preparing whole-bean soy milk ([0065]; [0073]) wherein wet milling of soy bean material is achieved through a media milling treatment or colloid milling treatment (corresponding to shearing wet mill with a rotor and stator arrangement) ([0045]).  
It would have been obvious for a person of ordinary skill in the art to have produced the soy milk from the soybean slurry of Vodovotz by subjecting the a mixture of a whole bean soybean material and water to a comminution and subjecting the hydrolysate to a milling treatment as taught by Drachenberg.  Since Vodovotz discloses the soy-containing product to be soybean slurry and soy milk, but does not teach a method of producing such products, a skilled practitioner would be motivated to consult an additional reference such as Drachenberg in order to determine a suitable method of producing a soybean slurry and soymilk, rendering the claimed method steps obvious.  
It would have been obvious for a person of ordinary skill in the art to have subjected the hydrolysate of Vodovotz to a media milling treatment using a milling medium to produce a soy milk as taught by Gottemoller.  Since Vodovotz discloses the soy-containing product to be soybean slurry and soy milk, but does not teach a method of producing such products, a skilled practitioner would be motivated to consult an additional reference such as Gottemoller in order to determine a suitable method of producing a soybean slurry and a soy milk, rendering the claimed media milling treatment obvious.  The disclosure of media mills and colloid mills in the Drachenberg and Gottemoller references shows that these milling apparatuses are known in the art; therefore, a media milling treatment is a substitute for the colloid milling treatment of Drachenberg.  One would have been motivated to make this substitution because it is a simple substitution of one known element for another to obtain a predictable result (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  See MPEP § 2143.I(B).
Regarding claim 2, the prior art teaches the invention as disclosed above in claim 1, including the soymilk having an average particle size of 22 microns (Gottemoller [0074]), which falls within the claimed range.
Regarding claim 3, the prior art teaches the invention as disclosed above in claim 1, including that the addition of β-glucosidase results in a product that has a decreased level of beta-glucosides (Vodovotz, Fig. 2).  Although the figure represents the content in soy bread dough, a skilled practitioner would readily recognize that a similar effect would be observed in other soy-containing products.  Vodovotz does not describe the product as being “substantially free of glycosylated soy isoflavones”, but, as the isoflavone content is a variable that can be modified, among others, by adjusting time and temperature In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 6, the prior art teaches the invention as disclosed above in claim 1, including the amount of water is 300 mL per 150 grams of soybean material (Drachenberg, column 4, lines 25-30)  and an amount of enzyme used in the enzymatic hydrolysis treatment is  0.1-0.25 grams per 150 grams of soybean material (Drachenberg, column 4, lines 30-32).  Therefore, the amount of enzyme used in the hydrolysis treatment is 0.02-0.06% (w/w), which overlaps the claimed range, rendering it obvious.  Drachenberg also teaches that one skilled in the art could readily determine the best 
Regarding claim 7, the prior art teaches the invention as disclosed above in claim 1, including the enzymatic hydrolysis treatment is conducted at temperatures of about 32 - 48 °C (Vodovotz [0034]), which overlaps the claimed range.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vodovotz (US 2005/0214439; previously cited) in view of Drachenberg (US 3,941,890) and Gottemoller (US 2004/0197463; previously cited), as applied to claim 1 above, and further in view of Hosokawa (Hosokawa Alpine, "Picoline Mini Machines for milling, classifying, mixing, and particle design", 2015; previously cited).
Regarding claim 4, the prior art teaches the invention as disclosed above in claim 1, including the use of a bead milling treatment (Gottemoller [0054]) for wet grinding (Gottemoller [0051]) soy particles to create a superior smooth texture, nutritional quality and flavor in soymilk (Gottemoller, Abstract).  It does not teach the bead milling treatment to be conducted at an agitation speed of 2500-3200 rpm.
However, Hosokawa teaches a wet media mill (page 16, title) that uses grinding beads (page 16, first bullet point under “Features”) and has a maximum speed of 10,000 rpm 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Vodovotz to include using the machine taught by Hosokawa.  Since Vodovotz discloses the soy-containing product to be soybean slurry and soy milk, but does not teach a method of producing such products, a skilled practitioner would be motivated to consult an additional reference such as Hosokawa in order to determine a suitable method of producing a soybean slurry and soymilk, rendering the claimed agitation speed obvious.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vodovotz (US 2005/0214439; previously cited) in view of Drachenberg (US 3,941,890) and Gottemoller (US 2004/0197463; previously cited) as applied to claim 1 above, as evidenced by Beads (Beads International, "Zirconix"; previously cited).
Regarding claim 5, the prior art teaches the invention as disclosed above in claim 1, including the milling medium is ceramic beads (corresponding to Zirconox) (Gottemoller [0069]), as evidenced by Beads (page 1, second heading).
Regarding claim 14, the prior art teaches the invention as disclosed above in claim 1, including the milling medium has an average particle size ranging from 1.2-1.7 mm (corresponding to 1.2-1.7) (Gottemoller [0069]), as evidenced by Beads (page 1, paragraph 1), which falls within the claimed range.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vodovotz (US 2005/0214439; previously cited) in view of Drachenberg (US 3,941,890) and Gottemoller (US 2004/0197463; previously cited) as applied to claim 1 above, and further in view of Hsieh (US 4,119,733; previously cited).
Regarding claim 8, the prior art teaches the invention as disclosed above in claim 1, including food product is soymilk wherein a soybean slurry (Vodovotz [([0029]) is subjected to an enzymatic hydrolysis treatment using β-glucosidase ([0036]-[0037]) and inactivation of the enzyme when making soy bread (Vodovotz, [0093]).   The prior art does not teach heating the hydrolysate prior to media milling treatment so as to inactivate β-glucosidase.
However, Hsieh teaches that inactivation of the enzyme through further heating can occur after any enzyme treatment so as to improve the stability of the product (column 4, lines 59-63).  Hsieh also exemplifies enzyme inactivation occurring after enzymatic treatment of a slurry but before the slurry is subjected to a homogenizer (column 6, lines 3-11).
It would have been obvious to a person of ordinary skill in the art to have modified the method of Vodovotz to include inactivating the enzyme prior to milling as taught by Hsieh.  Since Vodovotz discloses the soy-containing product to be soybean slurry and soy milk, but does not teach a method of producing such products, a skilled practitioner would be motivated to consult an additional reference such as Hsieh in order to determine a suitable method of producing a soybean slurry and soymilk, rendering the claimed method step obvious.
Regarding claim 9, 
However, Hsieh teaches the average particle size of the soybean slurry to be 100-400 microns (column 2, lines 40-44), which falls within the claimed range.
It would have been obvious to a person of ordinary skill in the art to have modified the method of Vodovotz to include producing the soymilk from a soybean slurry with an average particle size of 100-1000 microns as taught by Hsieh.  Since Vodovotz discloses the soy-containing product to be soybean slurry and soymilk, but does not teach a method of producing such products, a skilled practitioner would be motivated to consult an additional reference such as Hsieh in order to determine a suitable method of producing a soybean slurry and soymilk, rendering the claimed method steps obvious.

Response to Arguments
Claim Rejection – 35 U.S.C. §103 of claims 1-3 and 7 over Gottemoller and Vodovotz: Applicant’s arguments have been fully considered and are moot in light of the new grounds of rejection.
Applicant amended claim 1 to direct it to a method for preparing whole-bean soymilk with an increased level of deglycosylated soy isoflavones by performing the method steps in the claimed order and that Gottemoller and Vodovotz, either alone or in combination, do not teach or suggest the specific order of the method steps required by claim 1.  Applicant disagreed with the conclusion that the disclosures in [0009] and [0069] of Gottemoller suggest that the addition of an enzyme occurs after the formation of a slurry and prior to the media milling treatment because [0009] is part of the Background of Gottemoller and mentions a disparaged traditional method of adding enzymes to 
However, in the new grounds of rejection, Vodovotz serves as the primary reference teaching soybean slurry and soymilk with an increased level of deglycosylated soy isoflavones from β-glucosidase hydrolysis while Drachenberg teaches the method steps for producing soymilk in the order required by claim 1 and Gottemoller teaches media milling treatment.  Since Drachenberg teaches the method steps in the claimed order and the combination of prior art teaches the remaining limitations of claim 1, Applicant’s arguments are moot and the rejection of claims 1-3, 6, and 7 over Vodovotz, Drachenberg, and Gottemoller stand as written herein.

Claim Rejection – 35 U.S.C. §103 of claim 4 over Gottemoller, Vodovotz, and Hozokawa: Applicant’s arguments have been fully considered and are moot in light of the new grounds of rejection.
Applicant stated that claim 4 depends on claim 1 that is patentable over Gottemoller and Vodovotz and that Hosokawa does not remedy their deficiencies; therefore, claim 4 is patentable at least by dependency since Hosokawa is merely cited for the limited teaching of features recited in claim 4 (Applicant’s Remarks, page 7, paragraphs 4-6).
However, in the new grounds of rejection, new prior art is cited for teaching all the limitations required by claim 1 with Drachenberg teaching the method steps in the claimed order.  In light of the new grounds of rejection and Hozokawa further teaching 

Claim Rejection – 35 U.S.C. §103 of claim 4 over Gottemoller, Vodovotz, and Zirconix: Applicant’s arguments have been fully considered and are moot in light of the new grounds of rejection.
Applicant stated that claim 5 depends on claim 1 that is patentable over Gottemoller and Vodovotz and that Zirconix does not remedy their deficiencies; therefore, claim 5 is patentable at least by dependency since Zirconix is merely cited as evidence for features recited in claim 5 (Applicant’s Remarks, page 7, paragraph 7-page 8, paragraph 2).
However, in the new grounds of rejection, new prior art is cited for teaching all the limitations required by claim 1 with Drachenberg teaching the method steps in the claimed order.  In light of the new grounds of rejection and Zirconix evidencing features related to claim 5, Applicant’s arguments are moot and the rejection of claim 5 stands as written herein.

Claim Rejection – 35 U.S.C. §103 of claims 6, 8, and 9 over Gottemoller, Vodovotz, and Hsieh: Applicant’s arguments have been fully considered and are moot in light of the new grounds of rejection.
Applicant stated that claims 6, 8, and 9 depend on claim 1 that is patentable over Gottemoller and Vodovotz and that Hsieh does not remedy their deficiencies; therefore, claims 6, 8, and 9 are patentable at least by dependency since Hsieh is merely cited for its 
However, in the new grounds of rejection, new prior art is cited for teaching all the limitations required by claim 1 with Drachenberg teaching the method steps in the claimed order.  In light of the new grounds of rejection and Hsieh further teaching the features related to claims 6, 8, and 9, Applicant’s arguments are moot and the rejection of claims 6, 8, and 9 stands as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791